DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending.
The foreign priority application No.2018-035667 filed on February 28, 2018 in Japan has been received and it is acknowledged.

Specification 
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
	The specification of the instant application needs to be amended to recite under the heading (b) CROSS-REFERENCE TO RELATED APPLICATIONS that the application is a National Stage entry under 37 USC 371 of the International Application No.PCT/JP2019/004323 filed on February 07, 2019 which claims benefit of the priority application No.2018-035667 filed on February 28, 2018 in Japan.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 and 3-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/640,216 (US 2020/0365878) in view of Odani et al. (US 2011/0183218).
The copending Application No. 16/640,216 claims a negative electrode comprising a negative electrode current collector and a negative electrode mixture layer formed on the negative electrode current collector, the negative electrode mixture layer including:
a first layer formed on the negative electrode current collector and including a negative electrode active material and a first binding agent, the negative electrode active material including a carbon material A, a Si-containing compound, and a first binding agent including polyacrylic acid or a salt thereof; and
a second layer formed on the first layer and including a negative electrode active material and a second binding agent, the negative electrode active material includes a carbon material B having a tap density higher than a tap density of the carbon material A; wherein

The copending Application No. 16/640,216 further claims a nonaqueous electrolyte secondary battery comprising the negative electrode, a positive electrode, and a nonaqueous electrolyte (claim 7).
The copending Application No. 16/640,216 further claims that the nonaqueous electrolyte comprises fluoroethylene carbonate (claim 8), which is a nonaqueous solvent, but fails to claim that the nonaqueous electrolyte comprises an electrolyte salt including LiFSI.
However, Odani et al. teach that batteries wherein the electrolyte comprises FEC (fluoroethylene carbonate) and LiFSI have long operating time of the current shut-off valve and high capacity retention rate at low and high temperatures (par.0210).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use LiFSI in combination with FEC (fluoroethylene carbonate) in the nonaqueous electrolyte of the copending Application No. 16/640,216, in order to improve the properties of the battery.
The nonaqueous electrolyte secondary battery in claims 7 and 8 of the copending Application No. 16/640,216 modified by Odani et al. is equivalent to the nonaqueous electrolyte secondary battery in claim 1 of the instant application.

The copending Application No. 16/640,216 further claims that a BET specific surface area of the carbon material A is 0.9m2/g-4.5m2/g, and a BET specific surface of the carbon material B is 4.0m2/g-8.0m2/g (claim 3), same as in claim 4 of the instant application.
The copending Application No. 16/640,216 further claims that the tap density of the carbon material A is 0.85 g/cm3 to 1.00 g/cm3 (claim 4), same as in claim 5 of the instant application.
The copending Application No. 16/640,216 further claims that the tap density of the carbon material B is 1.00 g/cm3 to 1.25 g/cm3 (claim 5), same as in claim 6 of the instant application.
The copending Application No. 16/640,216 further claims that a packing density of the negative electrode mixture layer is greater than or equal to 1.65 g/cm3 (claim 6), same as in claim 7 of the instant application.
The copending Application No. 16/640,216 further claims that the nonaqueous electrolyte comprises fluoroethylene carbonate in an amount greater than or equal to 15mass% (claim 8), same as in claim 8 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (WO 2018/179817, with citations from the English equivalent US 2021/0104750) in view of Odani et al. (US 2011/0183218).
With regard to claims 1, 5, and 6, Ito et al. teach a negative electrode comprising:
-a first layer deposited on the current collector, wherein the first layer is made from a slurry comprising 89 parts of graphite A having a tap density of 0.92g/cm3, 8 parts of carbon-coated SiOx (x=0.94), 1 part by mass PAA lithium salt, 1 part by mass CMC sodium salt, 1 part by mass SBR, and an appropriate amount of water to form a mixture;
-a second layer formed on the first layer formed from a slurry containing 97.5 parts by mass of graphite B having a tap density of 1.14 g/cm3, 1.5 parts of CMC sodium salt, 1 part by mass SBR, and an appropriate amount of water (Example 2 in par.0049, par.0044-0048).
PAA lithium salt is a lithium salt of polyacrylic acid (PAA).
Graphite A having a tap density of 0.92g/cm3 in the first layer of the negative electrode of Ito et al. is equivalent to the “carbon material A” in claim 1 and meets the limitations of claim 5.
3 in the second layer of the negative electrode of Ito et al. meets the limitations of claim 1 for “carbon material B having a tap density higher than a tap density of the carbon material A”, and meets the limitations of claim 6.
Ito et al. further that the lower/first layer of the negative electrode mixture layer is 50-90 mass% of the mass of the negative electrode mixture layer, and the mass of the upper/second layer is 10-50 mass% of the mass of the negative electrode mixture layer (abstract).
The components of the negative electrode in Example 2 of Ito et al. are the same as in the negative electrode in the sole Example in par.0051-0052 of the specification of the instant application. The specification further shows that the second layer of the negative electrode has a lower packing density than the first layer (par.0052).
Absent a record to the contrary, it would be expected that the second layer of the negative electrode in Example 2 of Ito et al. has a lower packing density than the first layer of the negative electrode.
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY)
 Ito et al. further teach a cell comprising a positive electrode, the negative electrode, and a nonaqueous electrolytic solution comprising LiPF6, ethylene carbonate 
Ethylene carbonate (EC) and ethyl methyl carbonate (EMC) meet the limitations of claim 1 for “nonaqueous solvent”.
LiPF6 is an electrolyte salt.
However, Ito et al. fail to teach that the electrolyte salt includes LiFSI.
Odani et al. teach a nonaqueous electrolyte comprising FEC (fluoroethylene carbonate) and LiFSI in addition to LiPF6 and non-aqueous solvents (Tables 1-3 in par.0209).
Odani et al. teach that the batteries comprising both FEC and LiFSI in the nonaqueous electrolyte have a long operating time of the current shut-off valve, high capacity retention at low temperature and high temperature (par.0210).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include FEC and LiFSI in the nonaqueous electrolytic solution of Example 2 of Ito et al, in order to improve the battery properties.
The nonaqueous electrolyte secondary battery of Ito modified by Odani is equivalent to the nonaqueous electrolyte secondary battery in claims 1, 5, and 6 of the instant application.
With regard to claim 2, Odani et al. teach that the electrolyte may comprise LiFSI in an amount of 0.3 mol/l and LiPF6 in an amount of 0.8 mol/l (see the examples in Tables 1 and 2 in par.0209). This is equivalent to LiFSI in amount of about 27mol% of the electrolyte salt. The amount is within the claimed range.
3 (par.0052).
Absent a record to the contrary, it would be expected that the negative electrode layer comprising the first and second layer in Examples 2 of Ito et al. has a packing density of 1.65g/cm3 (MPEP 2112.I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY).
With regard to claim 8, Odani et al. teach the FEC may be included in the electrolyte in an amount of up to 50vol% based on the nonaqueous solvent (par.0046-0047). This range overlaps the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANCA EOFF/Primary Examiner, Art Unit 1722